199 F.2d 376
WEATHER-SEAL MANUFACTURING CO., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11482.
United States Court of Appeals Sixth Circuit.
October 22, 1952.

Petition to Review Decision of Tax Court.
David H. Wilson, Akron, Ohio, for petitioner.
Charles S. Lyon, Ellis N. Slack, and I. Henry Kutz, Washington, D. C., for respondent.
Before HICKS, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the decision of the Tax Court be and the same is hereby affirmed. 16 T.C. 1312.